Case: 09-20318     Document: 00511099713          Page: 1    Date Filed: 05/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 4, 2010
                                     No. 09-20318
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAIME ANTONIO RIVAS, also known as Miguel Angel Santos, also known as
Basil Ray Roquemore, also known as Michael Lee Cameron, also known as Elloy
Carrillo, Jr.,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-801-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Jaime Antonio Rivas appeals the 57-month sentence
imposed following his guilty-plea conviction for illegal reentry after his
deportation subsequent to committing an aggravated felony. Rivas contends
that his sentence violates the Eighth Amendment because it is cruel and
unusual and grossly disproportionate to his offense in light of the age of his prior



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20318   Document: 00511099713 Page: 2        Date Filed: 05/04/2010
                                No. 09-20318

conviction and his law-abiding behavior since his return to the United States.
As Rivas did not object to his sentence on Eighth Amendment grounds, we
review it for plain error. See United States v. Martinez, 496 F.3d 387, 389 (5th
Cir. 2007). Rivas has not established that his 57-month sentence, within the
applicable guidelines range, was disproportionately harsh.       See Rummel v.
Estelle, 445 U.S. 263, 284-85 (1980); United States v. Cardenas-Alvarez, 987 F.2d
1129, 1134 (5th Cir. 1993).
      Rivas also contends that his sentence violates the Equal Protection Clause
because his high total offense level results in the same sentence as those
imposed on individuals with higher criminal history categories and because the
sentence he received is no longer than those imposed on individuals who illegally
reenter the United States, but do not have prior aggravated felonies. Again, our
review is for plain error.    See Martinez, 496 F.3d at 389.      Rivas has not
established that “other persons similarly situated as is the claimant unfairly
enjoy benefits that he does not or escape burdens to which he is subjected.”
United States v. Cronn, 717 F.2d 164, 169 (5th Cir. 1983); see also Cardenas-
Alvarez, 987 F.3d at 1134. The sentence imposed by the district court is thus
AFFIRMED.




                                       2